Citation Nr: 0420661	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-20 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
excision of ulcer of the right lower leg with skin grafting.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, currently characterized as depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from December 1976 to 
July 1978.

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  At present, following a reopening of 
the appellant's claim as further discussed below, the issues 
of service connection for excision of ulcer of the right 
lower leg with skin grafting, a left leg disorder, and a 
psychiatric disorder (currently characterized as depressive 
disorder), are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.

The Board notes that the veteran presented testimony during 
an appeals hearing before the undersigned Acting Veterans Law 
Judge (VLJ) in December 2003.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  In an August 1984 rating decision, the RO denied the 
veteran's claim of service connection for excision of ulcer 
of the right lower leg with skin grafting.  The veteran was 
notified of this decision and of his appellate rights in 
September 1984 and no appeal was initiated.  The August 1984 
rating decision is therefore final.

3.  The evidence associated with the claims file since the 
August 1984 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
excision of ulcer of the right lower leg with skin grafting.


CONCLUSIONS OF LAW

1.  The unappealed August 1984 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).

2.  The evidence received since the August 1984 rating 
decision is new and material and the claim of service 
connection for excision of ulcer of the right lower leg with 
skin grafting is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 38 C.F.R. §§ 3.156(a), 3.159(c).  The regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the appellant's request 
to reopen the previously denied claim of service connection 
was received prior to that date (in February 2001), those 
regulatory provisions are not applicable to this case.

In this case, however, the Board finds no prejudice to the 
appellant by proceeding with the adjudication of the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for excision of ulcer of the 
right lower leg with skin grafting.  The RO has complied with 
the notice and duty to assist provisions of the VCAA.  
Specifically, the appellant was advised by the RO of the 
information required to substantiate the claim on appeal.  
Following receipt to the appellant's claim in February 2001, 
the RO advised the appellant of VA's duty to assist via the 
June 2002 statement of the case and a May 2003 letter.  In 
this regard, the appellant was informed of the evidence 
required to establish entitlement to the benefits sought, the 
evidence required from her and what VA would do to assist 
him.  Additionally, the Board notes that collectively, via 
the December 2001 rating decision, the June 2002 statement of 
the case and the October 2002 supplemental statement of the 
case,  the appellant was provided with information regarding 
the evidence needed to substantiate his claim.  He was 
informed of the need to submit new and material evidence 
sufficient to reopen the previously denied claim of service 
connection for excision of ulcer of the right lower leg with 
skin grafting, including evidence of a nexus to service.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the claim on appeal.  
Additionally, via the June 2002 statement of the case, the 
appellant was provided with specific information regarding 
the changes in the law following the enactment of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159(b) and (c ) (2003).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Finally, the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I and specifically recognized that, "where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with § 5103(a) and § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred."  Id.  Instead, the Court held that the appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide."  Furthermore, as indicated in § 3.159(b), in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . 
."  Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim on appeal.  In particular, 
the RO asked the veteran to tell VA about any additional 
information or evidence that the veteran wanted VA to try and 
get for him and to send VA the evidence that was needed as 
soon as possible.  By various informational letter and a 
statement of the case, VA satisfied the fourth element of the 
notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  Information letters, a rating decision and a 
statement of the case, has advised him of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In an August 1984 rating 
decision, the Board denied the veteran's claim seeking 
entitlement to service connection for excision of ulcer of 
the right lower leg with skin grafting on the grounds that 
such disorder was not shown in service and/or there was no 
nexus to service.  The veteran was informed of the decision 
in September 1984, and this rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1100 (2003).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed (in 
February 2001) prior to August 29, 2001.

The additional evidence submitted following the August 1984 
rating decision includes various treatment records from the 
Montgomery, Dothan and Tuskegee VA Medical Centers dated from 
2000 to 2001.  In addition, the evidence includes 
records/statements from the Southern Alabama Medical Center 
dated May 2001, from a Dr. "W." dated May 2001, the 
Carraway Methodist Medical Center dated in 1983, and a 
"N.R.", M.D., dated August 2002.

Specifically, the Board notes that the August 2002 statement 
from Dr. R. indicates that the veteran has had a long battle 
with chronic venous insufficiency of the lower extremities 
for over the past several decades.  Over this time frame, the 
veteran lost his left leg to infection secondary to the 
venous insufficiency.  These problems began only after his 
service related bilateral leg fractures had occurred.  This 
type of trauma to the lower extremities could be a 
predisposing contributor to the development of this problem 
of venous insufficiency and the resulting recurrent 
infections and loss of limb.  In Dr. R.' s opinion, the 
veteran's resultant condition of chronic venous stasis ulcers 
and left above the knee amputation is a direct result of his 
fractures suffered during his military service.

Upon a review of the evidence submitted following the August 
1984 rating decision, the Board finds that the evidence is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the August 2002 statement from Dr. R. links the 
veteran's current right leg disorder to his service.  Based 
on the foregoing, the Board finds that the recently submitted 
evidence warrant a reopening of the appellant's claim of 
service connection for excision of ulcer of the right lower 
leg with skin grafting, in that such evidence constitutes new 
and material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for excision of ulcer of the right 
lower leg with skin grafting is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  However, as 
additional development is required prior to appellate 
adjudication, the case is remanded to the RO for additional 
development.


ORDER

New and material evidence having been received, the claim of 
service connection for excision of ulcer of the right lower 
leg with skin grafting is reopened; the appeal is granted to 
this extent only.


REMAND

Having reopened the appellant's claim of service connection 
for excision of ulcer of the right lower leg with skin 
grafting, the Board now turns to the merits of this claim as 
well as to the claims of service connection for a left leg 
disorder and a psychiatric disorder, currently characterized 
as depressive disorder.

As discussed above, pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002). 

In this respect, during the December 2003 hearing before the 
undersigned Acting VLJ, the veteran testified that he is 
currently receiving Social Security Administration (SSA) 
benefits.  As such, the RO should obtain the medical evidence 
upon which the decision to grant the veteran SSA benefits was 
made.  In addition, as it appears the veteran has been 
treated by various private and VA health care providers.  The 
RO should assist the veteran in obtaining any records of 
recent treatment not already contained within the claims 
file. 

In addition, the Board finds that, given the August 2002 
statement from Dr. R., the veteran should be given the 
benefit of a VA medical examination discussing the etiology 
of the left and right leg disorders.  If the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the RO should 
schedule the veteran for a VA examination to determine the 
etiology of the claimed bilateral disorders.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO, via the AMC, for the 
following development:

1.  Contact the appellant and request 
that he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
treated him during his life for the 
relevant disorders at issue.  Provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the appellant responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  

If any records can not be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the 
appellant that adjudication of the claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

2.  The RO should request that the 
appellant provide information as to the 
dates of treatment at any VA medical 
facility for any disorders relevant to 
the claims on appeal that has not been 
obtained.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file, 
including (if any) recent treatment 
records from the Montgomery, Dothan, and 
Tuskegee VA Medical Centers.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran, per 
the December 2003 hearing before the 
undersigned VLJ.  If the search for the 
mentioned records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:

The veteran should be scheduled to 
undergo a VA examination to evaluate the 
nature, severity, and etiology of the 
claimed left leg and right leg disorders.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed disorders.  
Following an examination of the veteran 
and a review of his medical records and 
history, including the June 1977 service 
medical notations indicating complaints 
of bilateral ankle and knee pain and a 
pre-service history of right ankle 
fracture in April 1976, as well as the 
August 2002 statement from Dr. R., the VA 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the either the right or left leg 
disorder was caused or aggravated by the 
veteran's military service from December 
1976 to July 1978.

The examiner should clearly render an 
opinion as to whether it is at least as 
likely as not that the claimed disorders 
were aggravated/increased in disability 
during his service, or whether such 
increase was due to the natural progress 
of a claimed disorder.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
claimed disorders are related to the 
complaints of bilateral ankle and knee 
pain during active service, were incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or are otherwise related to 
his active service.  If possible, the VA 
examiner should indicate if any claimed 
disorders are related to any post-service 
event(s) or diseases.  

If the etiology of the veteran's 
disorders is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA examiner reconcile 
any contradictory evidence regarding the 
etiology of the claimed left leg and 
right leg disorders.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the report is deficient in any manner 
or fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2003).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the claims of 
entitlement to service connection for 
excision of ulcer of the right lower leg 
with skin grafting, a left leg disorder, 
and a psychiatric disorder, currently 
characterized as depressive disorder.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal. Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



